     Case 1:20-cv-00644-NONE-SKO Document 43 Filed 02/23/21 Page 1 of 2


 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6     KARLA BADAY,                                       Case No. 1:20-cv-00644-NONE-SKO
 7                        Plaintiff,                      ORDER DENYING WITHOUT
                                                          PREJUDICE STIPULATED
 8            v.                                          PROTECTIVE ORDER
 9     COUNTY OF KINGS, et al.,                           (Doc. 42)
10                    Defendants.
       _____________________________________/
11

12
                                          I.         INTRODUCTION
13
            On February 18, 2021, the parties filed a request seeking Court approval of their Stipulated
14
     Protective Order. (Doc. 42.) The Court has reviewed the proposed stipulated protective order and
15
     has determined that, in its current form, it cannot be granted. For the reasons set forth below, the
16
     Court DENIES without prejudice the parties’ request to approve the stipulated protective order.
17
                                               II.    DISCUSSION
18
     A.     The Protective Order Does Not Comply with Local Rule 141.1(c)
19
            The proposed protective order does not comply with Rule 141.1 of the Local Rules of the
20
     United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed
21
     protective order submitted by the parties must contain the following provisions:
22
            (1)     A description of the types of information eligible for protection under the
23                  order, with the description provided in general terms sufficient to reveal the
24                  nature of the information (e.g., customer list, formula for soda, diary of a
                    troubled child);
25
            (2)     A showing of particularized need for protection as to each category of
26                  information proposed to be covered by the order; and
27          (3)     A showing as to why the need for protection should be addressed by a court
                    order, as opposed to a private agreement between or among the parties.
28
     Case 1:20-cv-00644-NONE-SKO Document 43 Filed 02/23/21 Page 2 of 2


 1 Local Rule 141.1(c).

 2          In setting forth the information eligible for protection, the proposed protective order
 3 provides: “These confidential documents include, but are not limited to: [¶] 1. Plaintiff’s medical

 4 records, including any and all mental health care records, evaluations, and notes; [¶] 2. Probation

 5 reports; [¶] 3. Documents pertaining to any child sexual abuse investigations, including the

 6 investigation of abuse allegations concerning [F.V.], [G.B.], and [K.B.][;] [and] [¶] 4. Medical

 7 Reports pertaining to alleged sexual abuse victims.” (Doc. 42 at 2, emphasis added.) The protective

 8 order, with its inclusion of the phrase “but are not limited to,” fails to comply with Local Rule

 9 141.1(c)(1), which requires “[a] description of the types of information eligible for protection under

10 the order, with the description provided in general terms sufficient to reveal the nature of the

11 information.” Without any additional qualification to the phrase “but are not limited to” or the

12 removal thereof, the proposed protective order does not sufficiently identify the types of information

13 eligible for protection.

14 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
15          The parties may re-file a revised proposed stipulated protective order that complies with
16 Local Rule 141.1(c) and corrects the deficiency set forth in this order.

17                                III.   CONCLUSION AND ORDER
18          Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of
19 the Stipulated Protective Order (Doc. 42) is DENIED without prejudice to renewing the request.

20
     IT IS SO ORDERED.
21

22 Dated:      February 22, 2021                                 /s/   Sheila K. Oberto             .
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

                                                      2
